Exhibit 10.2
 
NORTH BAY RESOURCES INC.
CONVERTIBLE PROMISSORY NOTE
$50,000 PLUS INTEREST DUE & PAYABLE


 
THIS CONVERTIBLE NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
CONVERTIBLE NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES.  THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  HOLDER
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.
 
FOR VALUE RECEIVED, on the Effective Date, as defined below on the signature
page, North Bay Resources, Inc. (“the Company”), with current address at North
Bay Resources Inc., 2120 Bethel Road, Lansdale, PA 19446, as Obligor
(“Borrower,” or “Obligor”), hereby promises to pay the Lender (“Lender” or
“Holder”), as defined below on the signature page, the Principal Sum, as defined
below, along with the Interest Rate, as defined below, according to the terms
herein.
 
The “Lender” shall be:
Tangiers Investors LP / Its Principal or Its Assignees
The “Principal Sum” shall be:
$50,000 (Fifty Thousand US Dollars): Subject to the following: accrued, unpaid
interest shall be added to the Principal Sum.
The “Consideration” shall be:
$50,000 (Fifty Thousand US Dollars) paid via bank wire.
The “Interest Rate” shall be:
The interest on the unpaid principal balance equal to 9.9%, computed on the
basis of the actual number of days elapsed and a year of 365 days from the date
of this Convertible Note. No interest or principal payments are required until
the Maturity Date, but both principal and interest may be included in conversion
prior to maturity date.
The “Conversion Price” shall be the following price:
As applied to the Conversion Formula set forth in 2.2, $.08; as applies to North
Bay Resources, Inc. voting common stock.
The “Maturity Date” is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:
12 (twelve) months from the Effective Date, as defined below on the signature
page.
The “Prepayment Terms” shall be:
Prepayment is permitted at Borrowers’s option.
The “Use of Proceeds” shall be:
The proceeds of this debenture shall be used only as payment towards mining
projects.

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 1: PAYMENT-RELATED PROVISION
 
1.1.  
Interest Rate. Subject to the Holder’s right to convert, interest payable on
this Note will accrue interest at the Interest Rate and shall be applied to the
Principal Sum.

 
ARTICLE 2: CONVERSION RIGHTS
 
The Holder will have the right to convert the Principal Sum and accrued interest
under this Note into Shares of the Borrower’s Common Stock as set forth below.
 
2.1  
Conversion Rights and Cashless Exercise. Subject to the terms set forth in
Section 2.7, the Holder will have the right at its election from and after the
Effective Date, and then at any time, to convert all or part of the outstanding
and unpaid Principal Sum and accrued interest into shares of fully paid and
non-assessable shares of common stock of the Company (as such stock exists on
the date of issuance of this Note, or any shares of capital stock of The Company
into which such stock is hereafter changed or reclassified, herein the “Shares”
or the “Common Stock”) as per the Conversion Formula set forth in Section 2.2.
Any such conversion shall be cashless, and shall not require further payment
from Holder. Unless otherwise agreed in writing by both the Borrower and the
Holder, at no time will the Holder convert any amount of the Note into common
stock that would result in the Holder owning more than 9.99% of the common stock
outstanding of The Company.  Shares from any such conversion delivered to the
Company (see 4.1) by 4:00pm EST will be delivered to Holder within 2 (two)
business days of conversion notice with delivery via “DWAC/FAST” electronic
transfer (see Section 2.6). To effect conversions hereunder, the Holder shall
not be required to physically surrender Debentures to the Company. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error.

 
2.2  
Conversion Formula. The number of shares issued through conversion is the
conversion amount divided by the conversion price.

 
#Shares = Conversion Amount
                  Conversion Price

 
2.3  
Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. If the
Company, at any time while this Debenture is outstanding: (A) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities  payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Debenture,
including as interest  thereon), (B) subdivide outstanding shares of Common
Stock into a larger number of shares, (C) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 
 
 

--------------------------------------------------------------------------------

 
 
2.4  
Additional Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc.
If (A) the Company shall declare a dividend (or any other distribution) on the
Common Stock; (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock; (C) the Company shall  authorize the
granting to all holders of the Common Stock rights or warrants to subscribe for
or purchase any shares of capital stock of any class or of any rights; (D) the
approval  of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any  sale or transfer of all or substantially all
of the assets of the Company, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Debentures, and shall cause to be mailed to the Holders at
their last addresses as they shall  appear upon the stock books of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. Holders are entitled to convert
Debentures during the 20-day period commencing the date of such notice to the
effective date of the event triggering such notice.

 
2.5  
Merger, Sale, Tender, Exchange, Reclassification, etc. If, at any time while
this Debenture is outstanding, (A) the Company effects any merger or
consolidation of the Company with or into another Person, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (D) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental Transaction"), then upon any subsequent
conversion of this Debenture, the Holder shall have the right to receive, for
each Underlying Share that would have been issuable upon such conversion absent
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to  such Fundamental
Transaction, the holder of one share of  Common Stock (the "Alternate
Consideration"). For purposes of any such conversion, the determination of the
Set Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Set Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within five Trading Days after such request (or,
if  later, on the effective date of the Fundamental Transaction), equal to the
100% of the remaining unconverted principal amount of this Debenture on the date
of such request, plus all accrued and unpaid interest thereon, plus all other
accrued and unpaid amounts due hereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
2.6  
Reservation of Shares. As of the issuance date of this Note and for the
remaining period during which the conversion right exists, the Borrower will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower represents that upon issuance, such shares will be duly
and validly issued, fully paid and non-assessable. The Borrower agrees that its
issuance of this Note constitutes full authority to its officers, agents and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Note.

 
2.7  
Delivery of Conversion Shares. Shares from any such conversion delivered to
Company by 4:00pm EST will be requested to be issued to Holder by 2:30pm EST
within 2 (two) business days of conversion notice delivery (see 4.1) by
“DWAC/FAST” electronic transfer (see “Share Delivery” attachment). In the event
delivery DWAC/FAST is unavailable for use in an electronic transfer, physical
certificates may be used at Holder’s approval, but the issuance request must be
submitted within the same period of time specified above.  If those shares are
not requested to be delivered in accordance with this timeframe stated in this
Section 2.7, at any time for any reason prior to offering those shares for sale
in a private transaction or in the public market through its broker, Holder may
rescind that particular conversion to have the conversion amount returned to the
note balance with the conversion shares returned to the Borrower. The Company
will make its best efforts to deliver shares to Holder same day / next day. For
each conversion, in the event that shares are not issued for overnight courier
delivery by the third business day (inclusive of the day of the conversion), a
penalty of $1,000 per day will be assessed for each day after the third business
day (inclusive of the day of the conversion) until share delivery is made. Any
such penalty will be added to the principal balance of the Note, under Holders
expectation that any penalty amounts will tack back to the original date of the
note). If the Company intentionally does not request the issuance of the shares
underlying this Debenture after receipt of a notice of conversion within three
(3) business days (inclusive of the day of conversion), or the shares are not
issued for overnight delivery within four (4) business days (inclusive of the
day of conversion) Perry Leopold shall, in his personal capacity, be responsible
for any differential in the value of the converted shares underlying this
Debenture between the value of the closing price on the date the shares should
have been delivered (the third business day following the submission of a
conversion request) and the date the shares are actually delivered.  The Holder
and any assignee, by acceptance of this Debenture, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Debenture, the unpaid and unconverted principal amount of this Debenture
may be less than the amount stated on the face hereof. Any such clause in this
Section 2.7 will be waived in the event of an Act of God.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3: EVENTS OF DEFAULT
 
a)           "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
i) any default in the payment of the principal of, interest (including Late
Fees) on, or liquidated damages in respect to this Debenture, free of any claim
of subordination, as and when the same shall become due and payable (whether on
a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default is not cured, if possible to cure, within 3 days of notice of such
default sent by the Holder;
 
ii) the Company or any of its subsidiaries shall commence, or there shall be
commenced against the Company or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary thereof or there is commenced
against the Company or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 30 days; or the
Company or any subsidiary thereof is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company or any subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company or
any subsidiary thereof makes a general assignment for the benefit of creditors;
or the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Company
or any subsidiary thereof shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or any subsidiary thereof shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company or any subsidiary thereof
for the purpose of effecting any of the foregoing;
 
(iii) the Company shall fail to request the issuance of the shares underlying
this Debenture after receipt of a notice of conversion within four (4) business
days following the period allowed by Holder for any objection;
 
(iv) the Company shall fail to timely file all reports required to be filed by
it with the SEC pursuant to Section 13 or 15(d) of the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), or otherwise required by the
Exchange Act; or
 
(v) the Common Stock of the Company, after being listed for trading on an
exchange above the pinksheets, shall cease to be quoted for trading or listing
for trading on any of (a) the American Stock Exchange, (b) New York Stock
Exchange, (c) the NASDAQ National Market, (d) the NASDAQ Capital Market, or (e)
the NASDAQ OTC Bulletin Board (“OTC”) (each, a “Primary Market”) and shall not
again be quoted or listed for trading on any Primary Market within five (5)
trading days of such delisting.
 
 
 

--------------------------------------------------------------------------------

 
 
b)           If any Event of Default occurs and is continuing, one hundred and
fifty percent (150%) of the full principal amount of this Debenture, together
with interest and other amounts owing in respect thereof, to the date of
acceleration shall become at the Holder's election, immediately due and payable
in cash. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
ARTICLE 4: MISCELLANEOUS
 
4.1   
Notices. Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 
4.2   
Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented.

 
4.3   
Assignability. This Note will be binding upon the Borrower and its successors
and permitted assigns, and will inure to the benefit of the Holder and its
successors and permitted assigns, and may be assigned by the Holder.

 
4.4   
Governing Law. This Note will be governed by, and construed and enforced in
accordance, with the laws of the State of California, without regard to the
conflict of laws principles thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of San Diego or in the federal courts located
in Los Angeles, in the State of California. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Debenture and agrees that such Service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Debenture or the transactions contemplated
hereby. Additionally, each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Debenture or the
transactions contemplated hereby.

 
 
 

--------------------------------------------------------------------------------

 
 
4.5   
Maximum Payments. Nothing contained herein may be deemed to establish or require
the payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum will be credited against amounts owed by the
Borrower to the Holder and thus refunded to the Borrower.

 
4.6   
Obligations.  Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the Underlying Shares to the extent permitted or
required hereunder; or (c) enter into any agreement with respect to any of the
foregoing.

 
4.7   
Unenforceability.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 
4.8   
Attorney Fees. In the event any attorney is employed by either party to this
Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys’ fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

 
 
 

--------------------------------------------------------------------------------

 
 
4.9   
No Public Announcement. Except as required by securities law, no public
announcement may be made regarding this Note, payments, or conversions without
written permission by both Borrower and Holder.

 
4.10  
Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, Holder has the right to have any such opinion
provided by its counsel. Holder also has the right to have any such opinion
provided by Borrower’s counsel.

 
4.11  
Effective Date. This Note will become effective only upon occurrence of the
three following events: the Effective Date has been reached, execution by both
parties, and delivery of valid payment by the Lender.

 
4.12  
Director’s Resolution. Once effective, Borrower will execute and deliver to
Holder a copy of a Board of Director’s resolution resolving that this note is
validly issued, paid, and effective.

 
4.13  
No Shorting. Holder agrees that so long as any Notes from Borrower to Holder
remain outstanding, Holder will not enter into or effect any “short sales” of
the common stock or hedging transaction with establishes a net short position
with respect to the common stock of the Company. Borrower acknowledge and agrees
that upon submission of conversion notice as set forth above (up to the amount
of cash paid in under the Notes), Holder immediately owns the common shares
described in the conversion notice and any sale of those shares issuable under
such conversion notice would not be considered short sales.

 
*********************
Signature Page Follows
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be signed in its
name as of the effective date written below.
 
 
BORROWER[S]:
 
 
_/s/ Perry Leopold______________________________
AUTHORIZED SIGNATORY:  PERRY LEOPOLD
 
 
POSITION:                      CEO
 
COMPANY NAME:   NORTH BAY RESOURCES INC.
 
EIN#:           83-0402389
 
 
CEO (as to his obligation to Section 2.7 Only):
 
 
_/s/ Perry Leopold _____
NAME:  PERRY LEOPOLD
 




LENDER/HOLDER:
 
 
_/s/ Michael Sobeck__________________
For: Tangiers Investors, LP
By: Tangiers Capital, LLC
Its: General Partner

 
 
EFFECTIVE DATE AS EXCUTED BY LENDER/HOLDER: February 2, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
SAMPLE NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert a portion or the entire Note)
 
The undersigned hereby elects to convert a portion of the Note issued by The
Company into Shares of Common Stock of The Company according to the conditions
set forth in such Note, as of the date written below.
 


Date of Conversion: _________________________________________________________
 


Conversion Amount: ________________________________________________________
 


Conversion Price: ___________________________________________________________
 
 
Shares to Be Delivered: ______________________________________________________
 
 
Signature: _________________________________________________________________
 
 
Print Name: ________________________________________________________________
 
 
Address: ___________________________________________________________________
 
 
___________________________________________________________________________
 
 
Delivery Instructions:__________________________________________________________

 
 
Shares must be delivered to Holder within 2 (two) business days of conversion
notice in accordance with Section 2.7.
 
 
 

--------------------------------------------------------------------------------

 
 
SHARE DELIVERY ATTACHMENT
 
EXAMPLE
 
2.7           Delivery of Conversion Shares. Shares from any such conversion
notice delivered by Holder to Company before 4:00pm EST will be delivered to
Holder by 2:30pm EST within 2 (two) business days of the date of conversion (see
4.1) by “DWAC/FAST” electronic transfer (see “Share Delivery” attachment). If
those shares are not delivered in accordance with this timeframe stated in this
Section 2.7, at any time for any reason prior to offering those shares for sale
in a private transaction or in the public market through its broker, Holder may
rescind that particular conversion to have the conversion amount returned to the
note balance with the conversion shares returned to the Borrower.
 
Example:
 
Holder delivers conversion notice to Borrower at 1:45pm EST on Monday February
1st.
 
Borrower’s transfer agent must send shares to Holder via “DWAC/FAST” electronic
transfer no later than Tuesday February 2nd.
 
Holder must have received the shares or received a delivery attempt no later
than 10:30am eastern time on Wednesday February 3rd.
 
 